Citation Nr: 1121120	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  03-20 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD) from July 15, 1993 through October 24, 1996.

2.  Entitlement to an initial staged rating in excess of 30 percent for PTSD from October 25, 1996 through March 31, 1999.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1969 to February 1974.

These matters come before the Board of Veterans' Appeals (Board) from a November 2002 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Wichita, Kansas.  

By a November 20002 rating decision, the Veteran was awarded service connection for PTSD, evaluated as 10 percent disabling, effective from July 22, 1999.  By a rating action of June 2003, the RO increased the rating from 10 percent to 50 percent, effective from July 22, 1999, and to 70 percent effective from January 4, 2002.  A May 2004 Board decision granted an evaluation of 70 percent from July 22, 1999 to January 4, 2002, and an evaluation of 100 percent from January 4, 2002.  This was effectuated in a June 2004 RO decision.  That portion of the Board's decision that denied an evaluation in excess of 70 percent from July 22, 1999 to January 4, 2002 was vacated by the United States Court of Appeals for Veteran's Claims (Court) by an Order dated in December 2004.  In a May 2005 RO decision, the Veteran was granted a 100 percent evaluation from July 22, 1999.  A March 2006 Board decision granted the Veteran an earlier effective date of September 15, 1993 for the grant of service connection for PTSD.  This earlier effective date was effectuated by an April 2006 RO decision, which assigned a 100 percent evaluation from April 1, 1999.  That portion of the Board's decision that denied an effective date earlier than September 15, 1993 for the grant of service-connection for PTSD was remanded by the Court in an August 2008 order.  In March 2010, the Board granted an effective date of July 15, 1993 for the award of service connection for PTSD.  The Board remanded the Veteran's claim for the RO to assign an initial rating effective from July 15, 1993.  In November 2010, the RO assigned a 10 percent evaluation for PTSD from July 15, 1993 through October 24, 2005, and an evaluation of 30 percent from October 25, 2006 through March 31, 1999.  The matter is again before the Board for further appellate consideration, and the Board has recharacterized it as two issues.  

The case currently before the Board was placed in appellate status by a notice of disagreement expressing dissatisfaction with an original rating assignment.  Analysis of this case therefore requires consideration of the rating to be assigned effective from the date of award of service connection for the claim.  See Fenderson v. West, 12 Vet. App. 119, 125-26.  

In April 2011, the Veteran, through his representative, submitted additional written evidence in the form of an affidavit.  As such, the RO has not considered such evidence in compliance with Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  No waiver of initial RO consideration is currently of record.  For the following reasons, the Board finds that a remand for RO consideration is not warranted.  The Veteran's affidavit provides his description of his PTSD symptoms from 1993 to 1999.  The Board finds that these symptoms have already been considered by the RO, as they are noted in VA medical records which were considered by the RO.  The affidavit provides examples of the Veteran being "alert" for potential dangers, his temper, his isolation, hyper vigilance, alcohol use, nightmares, and memory and concentration problems.  VA records from 1993, and considered by the RO, reflect that the Veteran reported intrusive dreams, sleep difficulties, concentration difficulty, hyper vigilance, aggravated startle response, extreme paranoia, and a fear of his own temper.  They also reflect findings with regard to his memory.  Additional VA records considered by the RO also reflect that the Veteran was convicted in the death of his wife, reported having nightmares, ended a relationship with his girlfriend, and had fleeting suicidal thoughts (See November 1996 and June and July 1999 VA medical records.)  In his affidavit, the Veteran avers that he self-medicated with alcohol, and had depression, anxiety, and suicidal thoughts.  The VA records considered by the RO describe the Veteran's reported use of alcohol, his depression, his anxiety, and his suicidal thoughts.  Thus, the Board finds that the affidavit is cumulative and redundant of the evidence already considered by the RO and a remand for RO consideration is not warranted.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided). 

In addition, in the April 2011 correspondence, the Veteran's representative has contended that a remand is warranted to obtain a retrospective medical opinion.  As is discussed in detail below under the section "Duty to assist", the Board finds that a remand is not warranted. 


FINDINGS OF FACT

1.  For the rating period on appeal from July 15, 1993 through October 24, 1996, the Veteran's PTSD was manifested by complaints of increased paranoia, detachment, increased arousal, sleep disturbances, difficulty with concentration, hypervigilance, and aggravated startle response, with an appropriate affect, goal directed thinking with no language impairment, orientation times three, memory within normal limits, good insight, and good judgment.

2.  From October 25, 1996 through March 7, 1999, the Veteran's PTSD was manifested by complaints of depressed mood, sleep disturbances, crying spells, poor energy, decreased appetite, anhedonia, and fleeting suicidal thoughts with no plan or intentions, with good eye contact, regular rhythm and rate of speech, goal directed thoughts, orientation times three, intact memory, intact insight and judgment, and a diagnosis of mild major depressive disorder. 

3.  For the rating period on appeal from March 8, 1999, the Veteran's PTSD was manifested by complaints of depression, recurrence of extreme anticipatory anxiety, passive suicidal ideation with no plans, decreased energy, with a diagnosis of severe major depressive affective disorder and generalized anxiety disorder.  



CONCLUSIONS OF LAW

1.  For the rating period on appeal from July 15, 1993 through October 24, 1996, the criteria for entitlement to an evaluation in excess of 10 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code 9411 (as in effect prior to November 6, 1996). 

2.  For the rating period on appeal from October 25, 1996 through March 7, 1999, the criteria for entitlement to an evaluation in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code 9411 (as in effect prior to November 7, 1996 and from November 7, 1999).

3.  From March 8, 1999, the criteria for a 100 percent evaluation for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code 9411 (as in effect prior to November 7, 1996 and from November 7, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, it will assist in substantiating or that is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

The Veteran is appealing the initial rating assignment as to his PTSD.  No VCAA duty to notify arises from a notice of disagreement.  38 C.F.R. § 3.159(b)(3) (2010).  Rather, the Veteran's appeal as to the initial rating assignment triggers VA's obligation to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  38 U.S.C.A. §§ 5104, 7105 (West 2002).  The November 2010 statement of the case (SOC), under the heading "Reasons for Decision" set forth the relevant diagnostic criteria for rating PTSD. (38 C.F.R. § 4.130, Diagnostic Code 9411).  Therefore, the Board finds that the Veteran has been informed of what was necessary to achieve a higher rating for the service-connected disability at issue.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  


Duty to assist

With regard to the duty to assist, the claim's file contains the Veteran's service treatment records (STRs), Social Security Administration (SSA) records, VA medical examination and treatment records, and the statements of the Veteran in support of his claim.  The Board has carefully reviewed the statements and concludes that there has been no identification of further available evidence not already of record.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

As the rating period on appeal is from July 15, 1993 to March 31, 1999, a VA examination and opinion with respect to the current extent of the Veteran's PTSD symptoms would service no useful purpose.  The Veteran has averred, through his representative, that a retrospective medical opinion is warranted.  The Board is mindful of the Court's decision in Chotta v. Peake, 22 Vet. App. 80 (2008), in which the Court held that a retrospective medical opinion may be required in some instances.  However, the Board notes that the Court's decision was that a retrospective medical opinion may be required if the claim cannot be rated based on the available evidence, and if the record raises a question as to whether the Veteran's symptoms were caused by the service-connected condition or something else.  In the present claim, the evidence includes clinical record from 1993 through 1999.  In addition, whether the Veteran's symptoms from 1993 to present are caused by his PTSD or by some other condition is not at issue.  For purposes of rating the Veteran, the Board has not attributed any of his mental symptoms to a disability other than his PTSD.  The claims files contains sufficient evidence upon which to rate the Veteran.  Thus, the Board finds that a retrospective opinion is not warranted.  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  

Legal criteria

Rating Disabilities - in general

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1.  This appeal originates from a rating decision that granted service connection and assigned the initial rating.  Accordingly, "staged" ratings may be assigned, if warranted by the evidence.  Fenderson v. West, 12 Vet. App. 119 (1999).  

In a claim for an increased rating, where the rating criteria are amended during the course of the appeal, and the Board considers both the former and the current schedular criteria, should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the change. Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the extent it held that, where a law or regulation changes after a claim has been filed or reopened, but before the administrative or judicial appeal process has been concluded, the version more favorable to appellant should apply).

Rating PTSD - In effect prior to November 7, 1996

When the Veteran submitted his claim, PTSD was rated in accordance with 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  Under that code, a 10 percent rating was warranted when there was emotional tension or other evidence of anxiety productive of mild social and industrial impairment.  A 30 percent rating was warranted when there was a definite (moderately large) degree of impairment in the ability to establish or maintain effective and wholesome relationships with people. In such cases, the psychoneurotic symptoms resulted in such reduction in initiative, flexibility, efficiency, and reliability levels as to produce a definite (moderately large) degree of definite industrial impairment. See Hood v. Brown, 4 Vet.App. 301 (1993) and Op. VA Gen. Counsel, Precedent 9-93 (Nov. 9, 1993).  A 50 percent rating was warranted when the ability to establish or maintain effective or favorable relationships with people was considerably impaired, and, where, by reason of psychoneurotic symptoms, the reliability, flexibility, and efficiency levels were so reduced as to result in considerable industrial impairment.

A 70 percent rating was warranted when the ability to establish or maintain effective or favorable relationships with people was severely impaired. In such cases, the psychoneurotic symptoms were of such severity and persistence that there was severe impairment in the ability to obtain or retain employment.  A 100 percent rating was warranted when the attitudes of all contacts, except the most intimate, were so adversely affected as to result in virtual isolation in the community.  In such cases, there were totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic, and explosions of aggressive energy in a profound retreat from mature behavior.  A 100 percent rating was also warranted when the Veteran was demonstrably unable to obtain or retain employment.



Rating Criteria for PTSD, in effect from November 7, 1996

PTSD is currently rated by applying the criteria in 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).  The VA Schedule rating formula for mental disorders reads in pertinent part as follows:

100 percent rating (the maximum schedular rating)  - Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

70 percent - Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

50 percent -- Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

30 percent-- Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

38 C.F.R. § 4.130, Diagnostic Code 9411.

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran is service connected for PTSD evaluated as 10 percent disabling from July 15, 1993, 30 percent disabling from October 25, 1996, and 100 percent disabling from April 1, 1999.  

The Veteran's claim for a psychiatric disability was received by VA on July 15, 1993.  The earliest clinical evidence of record is a July 1993 "PTC assessment note".  The note reflects that the Veteran was self referred for a PTSD assessment.  He was employed full time in delivery of dry cleaning and was not interested in any treatment or medication.  No testing was done during the assessment.  It was noted that the Veteran reported dreams of fighting in Vietnam, but that was not his role in service.  The examiners (M.S., LPC) stated that no follow up was indicated.

A September 15, 1993 VA examination report reflects that the Veteran reported that he was afraid of his temper and afraid to express any kind of feelings.  It was noted that he was extremely restless and anxious, and could not seem to sit still.  The Veteran reported that he did not like to be around crowds, had increasing paranoia, and felt somewhat detached from others.  The examiner noted that he had a restricted range of affect and loss of feelings.  The Veteran felt that his future was completely ruined.  It was also noted that he had increased arousal, sleep disturbances, difficulty with concentration, was very hyper vigilant, and had an aggravated startle response.

The mental status examination showed a neatly dressed male, who talked in a quiet tone, and had about 50 percent eye contact.  He was cooperative, although fairly reserved in the beginning of the examination.  His mood was somewhat strained at first and depressed.  The affect was appropriate.  Thought process showed goal directed thinking with no language impairment.  There were no hallucinations or delusions, no preoccupation noted, and no unusual ideas of references.  He had good abstract thinking, was alert, oriented times three and had remote, recent past, recent memory, and immediate retention, all in good recall.  His insight and judgment were good.  The examiner stated that the prognosis is "probably good" but that the Veteran "definitely" needed therapy.  He did not provide a GAF score, but noted that the Veteran was functioning at about a 50 percent level.  

A November 1996 VA mental health clinic record reflects that the Veteran was new to the VAMC and had complaints of recurrence of depressed mood, sleeping two to three hours a night, crying spells, poor energy, decreased appetite, anhedonia, fleeting suicidal thoughts with no plan or intention, in the past three to four weeks.  He had some recent stressors of a break up with his girlfriend.  The report reflects that the Veteran was not taking any medications.  The record further reflects that the Veteran reported that he worked as a driver for the same company for the past five years.  He had no use of alcohol recently.  He also denied illicit drug use.  Upon examination, it was noted that he was pleasant, casually dressed, had good eye contact, his speech was soft, with regular rhythm and rate; his thoughts were goal directed, his mood depressed, and his affect congruent.  He was alert and oriented times three, and his memory was intact times three.  His insight and judgment were intact.  The impression was major depressive disorder, mild.   The plan was to start the Veteran on medication and have him return in two weeks.  

A March 8, 1999 VA medical record reflects that the Veteran had last been seen in 1996.  It was noted that he continued with his job as a delivery driver for the same dry cleaning business where he had worked for many years.  The Veteran reported a recurrence of extreme anticipatory anxiety.  He reported that he was having some passive suicidal ideation, with no plans.  A March 15, 1999 record reflects that the Veteran reported that his medication was very helpful in improving his anxiety level.  It was also noted that his depressive symptoms "may be showing some improvement" with less suicidal ideation.  A March 31, 1999 VA medical record reflects that the Veteran reported that "he was so depressed this week that he couldn't get himself out of bed on Monday to come to see Dr. M."  The Veteran declined hospitalization, but agreed to keep himself safe and return to the emergency room or mental health clinic if he became more depressed or suicidal.  The examiner found no grounds for dangerousness to the Veteran or to others to support a court ordered admission.  The impression was major depressive affective disorder, recurrent episode, severe, and generalized anxiety disorder.  It was noted that the Veteran's boss told him that he did not need to return to work the rest of the week.  The examiner noted that he could write a letter excusing the Veteran from work due to depression.

An April 1, 1999 VA medical a record reflects that the Veteran was admitted for hospitalization.  It was noted that he reported feeling anxious and depressed for the past few weeks.  He also reported decreased energy especially when he was at work.  

VA records from June and July 1999 reflect that the Veteran had been employed as a delivery driver for local dry cleaners until April 1999.  In addition the Veteran's SSA records reflect that he reported that he worked from 1992 to 1999 as a delivery driver for a laundry business, working 10 hours a day, four days week.  He described his job as sorting cleaned laundry and dry cleaning, and delivering and picking up dirty orders.  He further reported that in this job, he used machines, tools, or equipment, and that he did writing, completed reports, or performed similar duties.  

The Board notes that the Veteran has alleged that he self-medicated with alcohol from 1993 to 1999; however, the Board finds that the records contemporaneous to this time are more probative than his statements made more than a decade later.  See Curry v. Brown, 7 Vet. 59 (1994).  A July 1999 VA record reflects that the Veteran reported that he last used alcohol in January 1998, and before that he may have had a "6 pack a month."  

An SSA record, dated in December 1999 states the following opinion of the reviewer "[t]he third party reports all indicate the [claimant] has become isolated, depressed, has concentration and memory problems, is nervous [and] jumpy, and 'has completely changed' over the past few months.  The allegation is credible and the evidence indicates the [claimant] meets 12.66 with [April 1999] onset."  

Rating under regulation in effect prior to November 7, 1996

In order to warrant a higher 30 percent, the evidence of record would need to indicate that the Veteran had definite degree of impairment in the ability to establish or maintain effective and wholesome relationships with people.  In such cases, the psychoneurotic symptoms result in such reduction in initiative, flexibility, efficiency, and reliability levels as to produce definite industrial impairment.  The word "definite" as used in 38 C.F.R. § 3.132 should be construed to mean distinct, unambiguous and moderately large in degree, more than moderate but less than rather large. See Hood v. Brown, 4 Vet. App. 301 (1993) and Op. VA Gen. Counsel, Precedent 9-93 (Nov. 9, 1993).  

Note (1) to DC 9411 states that social impairment per se will not be used as the sole basis for any specific percentage evaluation, but is of value only in substantiating the degree of disability based on all of the findings.  Note (2) of DC 9411 states that the requirements of a compensable rating are not met when the psychiatric findings are not more characteristic than minor alterations of mood beyond normal limits.  A 10 percent rating under the general rating formula may be assigned when findings actually interfere with employability to a mild degree. 

The evidence of record does not establish such a finding prior to March 1999.  The July 1993 VA PCT assessment note reflects that the Veteran was employed full time.  There is no indication in the record that the Veteran's complaints of dreams interfered with his employability to a definite degree.  Moreover, the record reflects that the Veteran presented in "no apparent distress" and that no follow up care was indicated.

The September 1993 VA examination report reflects that the Veteran had been working for a laundry service for approximately one year.  The record is negative for any finding that his PTSD interfered with his employability.  As noted above, the examiner found the Veteran to be cooperative, with goal directed thinking, no language impairment, no hallucinations or delusions, no preoccupation, and no unusual ideas of references.  He had good abstract thinking, was alert, oriented times three and had remote, recent past, recent memory, and immediate retention, all in good recall.  His insight and judgment were good.  Although it was noted that the Veteran needed therapy, and was functioning at about a 50 percent level, the Board finds that this does not mean that his symptoms were moderately large in degree, or more than moderate but less than rather large.  A medical opinion that a Veteran is functioning at a 50 percent level does not automatically correlate to a 50 percent disability evaluation under the DC 9411.  In addition, with regard to employment, the examiner noted that driving a truck does "seem to satisfy him".  Thus, it appears that there was not considerable industrial impairment.

The evidence reflects that the Veteran did not seek VA treatment until more than three years later, in November 1996, and there is no clinical evidence of record that his disability chronically increased in severity during this time.  The Veteran continued to be employed by the same company and did not report any specific difficulties with employment at the November 1996 examination.  The November 1996 VA mental health clinic record does not reflect that the Veteran had symptoms which were moderately large in degree.  To the contrary, the examiner noted that the Veteran had mild major depressive disorder.  The examiner also noted that the Veteran's memory, insight, and judgment were all intact.

The evidence reflects that the Veteran did not seek VA treatment until more than two years later, in March 1999, and there is no clinical evidence of record that his disability chronically increased in severity prior to March 1999.  The Veteran continued to be employed by the same employer since 1993.  On March 8, 1999, the Veteran reported an increase of symptoms; however, one week later, on March 15, 1999, he reported that his medication was "very helpful in decreasing his anxiety level, and his depressive symptoms may be showing some early improvement.  At the March 8, 1999 appointment, the Veteran reported that he was "now having some passive [suicidal ideation . . . no plan].
 
The March 31, 1999 report reflects that the Veteran was concerned about losing his job, and that his boss had told him that he did not need to return to work for the rest of the week.  The examiner offered to write a letter excusing the Veteran from work due to depression.  The impression was severe major depressive affective disorder.

It is not until the March 31, 1999 VA clinical record, that there is clinical evidence of definite degree of severe impairment.  However, the Board notes that the clinical evidence of record reflects that the Veteran began having increased symptoms as early as March 8, again sought treatment on March 15, reportedly did not make an appointment on March 29 because he was too depressed, and then again sought treatment on March 31, 1999.  Thus, the record reflects that the Veteran sought treatment once a week for three weeks, culminating in his hospitalization.  In giving the benefit of the doubt to the Veteran, the Board finds that a rating of 100 percent from March 8, 1999 is warranted.  

Under the rating code in effect at the time the Veteran was initially service connected for PTSD, he is entitled to no more than 10 percent rating for the entirety of the rating period prior to March 8, 1999, and to a 100 percent rating from March 8, 1999.  The Board has considered the lay statements of record, but finds that the VA records are more probative as they are contemporaneous to the time period at issue.  The Board also notes that the November 1996 record reflects that the Veteran sought treatment for his mental condition.  The Board notes that statements made solely for treatment purposes are generally credible.  

Rating PTSD under regulation in effect from November 7, 1996

The Board will also consider whether the Veteran is entitled to a higher evaluation under the regulations which took effect on November 7, 1996.  The new regulations may not be applied retroactively.  Therefore, they may only be applied to the evidence of record from November 7, 1996.  The Veteran is rated as 30 percent for this time period.

In order to warrant a 50 percent, the evidence of record should indicate occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

As noted above, a November 1996 VA mental health clinic record reflects that the Veteran had complaints of recurrence of depressed mood, sleeping, two to three hours a night, crying spells, poor energy, decreased appetite, anhedonia, and fleeting suicidal thoughts with no plan or intention, in the past three to four weeks.  However, the record also reflects that the Veteran was pleasant, casually dressed, had good eye contact, had speech was soft, with regular rhythm and rate; his thoughts were goal directed, his mood was depressed, and his affect congruent.  He was alert and oriented times three, and his memory was intact times three.  His insight and judgment were intact.  Notably, the impression was major depressive disorder, mild. 

Thus, the record is against a finding that the Veteran had a majority of the symptoms which would warrant a rating in excess of 30 percent for any period prior to March 8, 1999.  The evidence is against a finding that he had difficulty in understanding complex commands; impairment of short and long-term memory, impaired judgment; or impaired abstract thinking.  It is especially noteworthy that the November 1996 VA examiner opined that his major depression disorder was mild.  Although, he was noted to have depressed, increased anxiety, and fleeting suicidal thoughts, the evidence is against a finding of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name, obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; spatial disorientation; or neglect of personal appearance and hygiene.  

The earliest clinical evidence of record which reflects chronic symptoms which would warrant a rating in excess of 30 percent, under the current regulation, is in March 1999.  

In conclusion, the preponderance of the evidence of record reveals a disability picture commensurate with a 10 percent evaluation for the rating period prior to October 25, 1996, an evaluation no higher than 30 percent for the rating period from October 25, 1996 through March 7, 1999, and a disability picture commensurate with a 100 percent evaluation for the rating period from March 8, 1999.

Extra schedular

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See 38 C.F.R. § 3.321(b)(1) (2010). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  The rating criteria reasonably describe the Veteran's disability level and symptomatology due to his service-connected disability.  Therefore, a further analysis under Thun is not warranted.  



ORDER

Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD) from July 15, 1993 through October 24, 1996 is denied.

Entitlement to an initial staged rating in excess of 30 percent for PTSD from October 25, 1996 through March 7, 1999 is denied.

Entitlement to an initial staged rating of 100 percent from March 8, 1999 for PTSD is granted.



____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


